        Case 1:14-cr-00037-SPW Document 57 Filed 04/15/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



 UNITED STATES OF AMERICA,                     Cause No. CR I4-37-BLG-SPW


             Plaintiff,

       vs.                                                 ORDER


BROGAN YARDLEY RAYMOND,

             Defendant.



      On March 23,2021, Defendant Raymond moved the Court to correct his

108-month prison sentence to reflect a statement at the sentencing hearing

regarding credit for 232 days served before sentencing. See Mot.(Doc. 54)at 1.

This time was discussed at sentencing,see Sentencing Tr.(Doc. 50)at 9:19-23,

17:16-22, and is reflected in both the minute entry and the docket text referring to

the judgment. See Minutes(Doc. 28); Judgment(Doc. 30)(docket text). It is not

reflected in the Judgment. See Judgment(Doc. 30)at 2.

      On March 30, 2021, the Court advised the United States it was considering

correcting the judgment to impose a sentence of 100 months, rather than 108

months, to account for the 232 days discussed at sentencing. See Order (doc. 55)

at 1-2; Fed. R. Crim. P. 36. The United States agrees the correction is appropriate.

See U.S. Resp.(Doc. 56)at I.
Case 1:14-cr-00037-SPW Document 57 Filed 04/15/21 Page 2 of 2
